DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 11/24/2021.
Response to Arguments
3. 	Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive. Following is Examiner’s explanations:
FIRST, Applicant argued that, regarding independent claims 1, 16 and 22, prior arts Mahmoudi fail to teach the underlined emphasized elements (See, Applicant’s Remarks, Pg 12 Line 2-13),
“a mode selection network that:
in a closed loop mode (i.e. using Applicant’s Fig. 3 switch operations, when 371=372=ON),
couples (i.e. Applicant’s 340 and 360’s source being coupled together, along with 350, using 371=372=ON)
said second current electrodes of said first (340’s source, providing Vout) and second pass transistors (360’s source providing Vout) together; and
in an open loop mode (i.e. using Applicant’s Fig. 3 switch operation, when 372=ON, 371=OFF), 
decouples (i.e. Applicant’s 340’s source is no longer connecting 360’s source, but because 372=ON 340’s source connects to 350, alone)
said second current electrodes (i.e. drain terminals, where Vout is being provided) of said first (i.e. 340) and second pass transistors (i.e. 360’s source)”.
However, after careful review, Applicant’s argument does not seem persuasive. Note, under Broadest Reasonable Interpretations (BRI), when using terms like “couple” or just “connect” (and similarly “decouples” or just “disconnect”), they are not given much weight, except to an extent where, as long some type of connection/coupling (and similarly, disconnection/decoupling) are taking place (which may happen thru a direct wire connection; or indirectly via different elements, thru operation, or merging of signals, etc), as defined by plain English term on google dictionary (Google dictionary defines it as i.e. two individuals/locations/points of same sort being considered ‘together/combined/or joined’, which itself does not have much functionality, except for somehow being ‘joined/together/meeting/connecting/coupling’ etc.), Examiner can consider the prior arts teaching the same. Furthermore, Applicant fail to claim any type of “DIRECT connection”, and/or “DIRECT disconnection” between claimed the two second current terminals of each of the two pass transistors. Hence, under BRI, Examiner is interpreting the ‘coupling/connection’ or ‘decoupling/disconnection’, as just a plain English term only, meaning: a) i.e. somehow point ‘a’ and ‘b’ have made a connection, in case of ‘coupling’, and b) somehow point ‘a’ and ‘b’ are no longer connected, in case of ‘decoupling’. Based, on this explanation, Mahmoudi’s Fig. 2, indeed teach what Applicant has claimed, as explained below, 
 Mahmoudi teaches (Fig. 2; Para 27-41) a mode selection network (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4) that:
 in a closed loop mode (i.e. 255-1= 255-2= 240-1= 240-2= ON) 
couples (255-1, 255-2, 240-1, 240-2 are ON) said second current electrodes of said first (i.e. M1) and second pass transistors (M2) together (they are coupled together thru signal merging, which happens on 260) and to said input of said voltage divider (RFB1, RFB2); and 
in an open loop mode (i.e. 240-1=255-1=ON; 255-2=OFF), 
couples (i.e. 240-1=255-1=ON) said second current electrode of said first pass transistor (M1) to said input of said voltage divider (235-1) and 
decouples (i.e. 255-2=OFF, then the 2nd current terminal of M1 and M2 will no longer be connected) said second current electrodes of said first (M1) and second pass transistors (M2).
SECOND, Applicant argued that because of series combination of resistors, second current electrodes are isolated from each other, even if assuming 255-1 through 255-4 are closed (known as being ON) (See, Applicant’s Remarks, Pg. 13, L1-6). LASTLY, Applicant furthermore argued Mahmoudi’s invention emphasized outputting four output voltages (of same or different), corresponding to each  pass transistors and also Mahmoudi’s regulator uses single feedback loop to regulate the voltage levels of the different voltage domain, and hence when producing a composite feedback voltage by using any one of 255n switches, the series resistance isolate the second current electrodes of the respective pass transistors M1-M4 in order to produce four separate and distinctive output voltages (Vdd1-Vdd4) at different voltage levels. Therefore, none of the pass transistor’s 2nd current electrodes are ever coupled together, rather isolated from each other (See, Applicant’s Remarks, Pg. 13, L7-last line).
However, this argument is not persuasive, because Applicant did not claim any direct connection/coupling between each of two ‘second current terminals’ of both pass transistors, under BRI, even thru the series of resistance, it is understood that some type of coupling/decoupling is established using the switching operation of mode selection network, as can be seen my Mahmoudi in Fig. 2. Furthermore, under BRI, because Applicant fails to claim any functionality of mode selection network, except for describing closed vs. open loop configurations using 1st -2nd pass transistors and voltage divider, where Applicant describes (a) closed loop being- 340 and 360’s source being coupled together, along with 350, and (b) open loop being- 340’s source only connecting 350, and not having any other pass transistor connecting with 340’s source or 350. Using Mahmoudi’s taught switching operation of the mode selection network, such coupling and decoupling is shown, as described in above Para, in bold- Mahmoudi’s teaching [Mahmoudi;  PARA 22, 32, 33, 35, 38, 40-50]. By having such configurations, controls the impedance of output current even furthermore, if necessary and required by the load(load like ASIC, etc), which is well-known and established. Furthermore, Applicant also doesn’t claim anything about having single or plural output voltages and their possible relationship with respective two pass transistor’s or their second current terminals. 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-4, 7-9, 16-17, 22-24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art), in view of Mahmoudi et al. (“Mahmoudi”, US Pub 2017/0052552).
Regarding claim 1, AAPA teaches (Fig. 1-2; PARA 14-22) an adaptable LDO regulator (i.e. 200) comprising: 
an error amplifier (220) providing an error voltage (output of 220) according to a difference between a feedback voltage (VFB) and a reference voltage (Vref); 
first (240) and second (260) pass transistors each having 
a first current (i.e. drain of 240 and 260) electrode for receiving an input voltage (PVDD), 
a control electrode (i.e. gate of 240, 260) for receiving said error voltage (output of 220), and 
a second current electrode (source of 240, 260), 
said second current electrode (i.e. source of 240, 260) of said second pass transistor (i.e. 260’s source) providing an output voltage (Vout); 
a voltage divider (250) generating said feedback voltage (VFB) in response to a voltage (i.e. voltage passed thru 240’s source) on an input thereof. 
	However, AAPA fails to teach a mode selection network that: in a closed loop mode, couples said second current electrodes of said first and second pass transistors together and to said input of said voltage divider; and in an open loop mode, couples said second current electrode of said first pass transistor to said input of said voltage divider and decouples said second current electrodes of said first and second pass transistors.
However, Mahmoudi teaches (Fig. 2; Para 27-41) a mode selection network (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4) that: 
in a closed loop mode (i.e. 255-1= 255-2= 240-1= 240-2= ON) 
couples (255-1, 255-2, 240-1, 240-2 are ON) said second current electrodes of said first (i.e. M1) and second pass transistors (M2) together (they are coupled together thru signal merging, which happens on 260) and to said input of said voltage divider (RFB1, RFB2); and 
in an open loop mode (i.e. 240-1=255-1=ON; 255-2=OFF), 
couples (i.e. 240-1=255-1=ON) said second current electrode of said first pass transistor (M1) to said input of said voltage divider (235-1) and 
decouples (i.e. 255-2=OFF, then the 2nd current terminal of M1 and M2 will no longer be connected) said second current electrodes of said first (M1) and second pass transistors (M2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract). 
Regarding claim 2, AAPA teaches a second gate width-to-gate length ratio of said second pass transistor (260) is N times larger than a first gate width-to-gate length ratio of said first pass transistor (240), wherein N is an integer greater than one (para 19).
Regarding claims 3, 20, AAPA teaches said second pass transistor (260) comprises: a base transistor having a first current electrode (drain of 260) for receiving said input voltage (Pvdd), a control electrode (gate of 260) for receiving said error voltage (output of 220), and a second current electrode (source of 260) for providing said output voltage (Vout); and
However, AAPA fails to teach a plurality of selectable transistors each having a first current electrode for receiving said input voltage, a control electrode that selectively receiving said error voltage according to a corresponding select signal, and a second current electrode coupled to said second current electrode of said base transistor.
However, Mahmoudi teaches (Fig. 2) a plurality of selectable transistors (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4 to ‘VDDIN, output of 220 & corresponding VFBn’) each having a first current electrode (i.e. using 230n) for receiving said input voltage (VDDIN), a control electrode that selectively receiving said error voltage (output of 220) according to a corresponding select signal (using 240n), and a second current electrode coupled to said second current electrode (i.e. M2) of said base transistor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claims 4, 21, AAPA teaches a selectable resistance (351) having a second terminal connected to said a ground voltage terminal (ground via 352).
However, AAPA fails to teach a selectable resistance having a first terminal coupled to said second current electrode of said second pass transistor, a second terminal connected to said a ground voltage terminal, and a control terminal for receiving a select signal.
However, Mahmoudi teaches (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4 to ‘VDDIN, output of 220 & corresponding VFBn’) a selectable resistance (i.e. using corresponding 255n’s connection with corresponding voltage divider) having a first terminal coupled to said second current electrode of said second pass transistor (M2), a second terminal connected to said a ground voltage terminal (ground), and a control terminal for receiving a select signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claim 7, AAPA teaches said voltage divider (250) comprises: a first resistor (251) having a first terminal coupled to said second current electrode of said first pass transistor (240), a second terminal coupled to a feedback terminal for providing said feedback voltage (VFB), and a control terminal for receiving a voltage select signal (Voutsel), wherein said first resistor (251) is a variable resistor and said voltage select signal selects a resistance of said first resistor; and a second resistor (252) having a first terminal coupled to said second terminal of said first resistor (251), and a second terminal coupled to a ground voltage terminal (ground).
Regarding claim 8, AAPA teaches a capacitor (232) having a first terminal coupled to said first terminal of said first resistor (251, via 240), and a second terminal coupled to said second terminal of said first resistor (251)
[under broadest reasonable interpretation, since 251 is coupled to ground via 252, and 232 is also coupled to ground, therefore, Examiner interpreting this as both sharing second terminal connection thru the ground].
Regarding claim 9, AAPA teaches said first terminal of said second resistor (252) is coupled to said second terminal of said first resistor (251). 
However, AAPA fails to teach the use of a dummy switch for connecting two resistors. 
However, Mahmoudi teaches use of a dummy switch (i.e. 255n) for connecting two resistors.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claim 16, AAPA teaches (Fig. 1-2; PARA 14-22) an adaptable LDO regulator (i.e. 200) for use with a low-noise voltage-controlled oscillator (i.e. 120) or the like, the adaptable LDO regulator comprising: 
an error amplifier (220) 
having 
a non-inverting (+) input for receiving a reference voltage (Vref), 
an inverting input (-) for receiving a feedback voltage (VFB) from a feedback terminal, and 
an output (output of 220); 
a lowpass filter (230 comprising resistor 231 and capacitor 232) 
having 
an input coupled to said output of said error amplifier (220), and 
an output (cross connection node of ‘231 and 232’ that connects the gate of 240 and 260); 
a first pass transistor (240)
 having 
a first current electrode (drain of 240) for receiving an input voltage (PVDD), 
a control electrode (gate of 240) coupled to said output of said lowpass filter (cross connection node of ‘231 and 232’ that connects the gate of 240 and 260), and 
a second current electrode (source of 240); 
a voltage divider (250) 
having 
a first terminal (terminal of 250 connecting with 240’s source), and 
a second terminal coupled to a voltage reference terminal (250 connection with GND), and
 an intermediate terminal (node between 252 and 252) for providing said feedback voltage (VFB); and 
a second pass transistor (260) 
having 
a first current electrode (drain of 260) for receiving said input voltage (PVDD), 
a control electrode (gate of 260) coupled to said output of said lowpass filter (cross connection node of ‘231 and 232’ that connects the gate of 240 and 260), and 
a second current electrode (source of 260) for providing an output voltage (Vout); and 
However, AAPA fails to teach a mode selection network that: in a closed loop mode, couples said second current electrode of said first pass transistor (340) to said second current electrode of said second pass transistor (360) and to said input of said voltage divider (350), and in an open loop mode, couples said second current electrode of said first pass transistor (340) to said input of said voltage divider (350) and decouples said second current electrode of said second pass transistor (360) from said second current electrode of said first pass transistor (340) and said first terminal of said voltage divider (350).
However, Mahmoudi teaches (Fig. 2; Para 27-41) a mode selection network (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4) that: 
in a closed loop mode (i.e. 255-1= 255-2= 240-1= 240-2= ON) 
couples (255-1= 255-2= 240-1= 240-2= ON)
said second current electrodes of said first pass transistor (i.e. M1) 
to said second current electrode of said second pass transistors (M2) and
 to said input of said voltage divider (RFB1, RFB2); and
in an open loop mode (i.e. 240-1=255-1=ON; 255-2=OFF), 
couples (i.e. 240-1=255-1=ON)
 said second current electrode of said first pass transistor(M1) 
to said input of said voltage divider (235-1) and 
decouples (i.e. 255-2=OFF, then the 2nd current terminal of M1 and M2 will no longer be connected)
said second current electrodes of said second pass transistor (M2)
from said second current electrode of said first pass transistor (M1) and 
said first terminal of said voltage divider (235-1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claims 17, 23, AAPA teaches a second gate width-to-gate length ratio of said second pass transistor (260) is N times larger than a first gate width-to-gate length ratio of said first pass transistor (m1), wherein N is an integer greater than one (para 19).
Regarding claim 22, AAPA teaches (Fig. 1-2; PARA 14-22) a method comprising: 
providing an error voltage (output of 220) in response to a difference between a feedback voltage (VFB) and a reference voltage (VREF);
 controlling 
a conductivity of a first pass transistor (240) in response to said error voltage (220’s output), 
said first pass transistor (240)
 having 
a first current electrode (drain of 240) for receiving an input voltage (PVDD) and 
a second current electrode (source of 240); 
controlling 
a conductivity of a second pass transistor (260) in response to said error voltage (220’s output), 
said second pass transistor 
having 
a first current electrode (drain of 260) for receiving said input voltage (PVDD) and 
a second current electrode (source of 260) providing an output voltage (Vout); and 
dividing (250) said output voltage (Vout, when passed from 1st past transistor 240’s 2nd current termina’) 
and providing said feedback voltage (VFB) in response thereto, and 
outputting a voltage on said second current electrode of said first pass transistor (240’s source connection to 250), 
and providing said feedback (VFB) voltage in response thereto.
AAPA fails to teach in a closed loop mode: coupling said second current electrodes of said first pass transistor and said second pass transistor together; and in an open loop mode: decoupling said second current electrode of said first pass transistor from said second current electrode of said second pass transistor.
However, Mahmoudi teaches (Fig. 2; a mode selection network, using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4; Para 27-41) 
in a closed loop mode (i.e. 255-1= 255-2= 240-1= 240-2= ON):
 coupling (255-1, 255-2, 240-1, 240-2 are ON)
 said second current electrodes of said first pass transistor (M1) and 
said second pass transistor (M2) together; and 
dividing said output voltage (Vout) and providing said feedback voltage (RFB1, RBF2) in response thereto, and 
in an open loop mode (i.e. 240-1=255-1=ON; 255-2=OFF): 
couples (i.e. 240-1=255-1=ON) 
said second current electrode of said first pass transistor (M1) 
to said input of said voltage divider (235-1) and 
decoupling (i.e. 255-2=OFF, then the 2nd current terminal of M1 and M2 will no longer be connected)
said second current electrode of said first pass transistor (M1) 
from said second current electrode of said second pass transistor (M2); and
dividing (235-1) a voltage on said second current electrode of said first pass transistor (M1), 
and providing said feedback voltage (VFB1) in response thereto.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claim 24, AAPA fails to teach setting said effective size of said second pass transistor comprises: coupling M transistors in parallel, wherein each of said M transistors has a first current electrode for receiving said input voltage, and a second current electrode coupled to second current electrodes of each other one of said M transistors and providing said output voltage; and trimming said effective size of said second pass transistor by selecting individual ones of said M transistors and disabling other ones of said M transistors.
However, Mahmoudi teaches teach setting said effective size of said second pass transistor (M2) comprises: coupling M transistors (M3, M4) in parallel, wherein each of said M transistors has a first current electrode for receiving said input voltage (VDDIN), and a second current electrode coupled to second current electrodes of each other one of said M transistors and providing said output voltage (232N); and trimming said effective size of said second pass transistor by selecting individual ones of said M transistors and disabling other ones of said M transistors (using corresponding 230n, 240n).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claim 26, AAPA teaches lowpass filtering (230) said error voltage (output of 220) and providing a filtered error voltage in response thereto, wherein controlling said conductivity of said first pass transistor (240) comprises controlling said conductivity of said first pass transistor (240) in response to said filtered error voltage (230).
However, AAPA fails to teach in said open loop mode.
However, Mahmoudi teaches technique of open loop mode, using said mode selection network (Fig. 2; a mode selection network, using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claim 27, AAPA teaches dividing said output voltage (Vout) to provide said feedback voltage (VFB) using a resistive divider (250); and setting (Voutsel) a divide ratio of said resistive divider in response to an output voltage select signal.
6. 	Claims 5, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Mahmoudi (US Pub 2017/0052552) and Ko et al. (“Ko” US Pat 7675273)
Regarding claim 5, AAPA teaches a lowpass filter (230) coupled between an output of said error amplifier (210) and said control electrode of said first pass transistor (240) and said control electrode of said second pass transistor (260). 
However, AAPA fails to teach in said closed loop mode, said mode selection network further disables said lowpass filter; and in said open loop mode, said mode selection network further enables said lowpass filter.
However, Mahmoudi teaches technique of closed and open loop mode, using said mode selection network (Fig. 2; a mode selection network, using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
However, AAPA and Mahmoudi fail to teach enabling and disabling said lowpass filter, during different loop modes.
However, Ko teaches (Fig. 3 or 7) enabling and disabling (using S0) said lowpass filter (R1, C1), during different loop modes.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA and Mahmoudi’ s regulator to include enabling and disabling the lowpass filter, as disclosed by Ko, as doing so would have provided an improved power supply noise rejection characteristic, as taught by Ko (abstract).
Regarding claim 18, AAPA Teaches a lowpass filter (230) coupled between an output of said error amplifier (210) and said control electrode of said first pass transistor (240) and said control electrode of said second pass transistor (260), wherein:
However, AAPA fails to teach in said closed loop mode, said mode selection network further disables said lowpass filter; and in said open loop mode, said mode selection network further enables said lowpass filter.
However, Mahmoudi teaches technique of closed and open loop mode, using said mode selection network (Fig. 2; a mode selection network, using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4) . 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
However, AAPA and Mahmoudi fail to teach enabling and disabling said lowpass filter, during different loop modes.
However, Ko teaches (Fig. 3 or 7) enabling and disabling (using S0) said lowpass filter (R1, C1), during different loop modes.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA and Mahmoudi’ s regulator to include enabling and disabling the lowpass filter, as disclosed by Ko, as doing so would have provided an improved power supply noise rejection characteristic, as taught by Ko (abstract).
Regarding claim 19, AAPA teaches said voltage divider (250) comprises: a first resistor (251) having a first terminal coupled to said second current electrode of said first pass transistor (240), a second terminal coupled to said feedback terminal (VFB), and a control terminal for receiving a voltage select signal (Voutsel) , wherein said first resistor is a variable resistor (251) and said voltage select signal selects a resistance of said first resistor; and a second resistor (252) having a first terminal coupled to said second terminal of said first resistor (251), and a second terminal coupled to a ground voltage terminal (ground).
Regarding claim 20, AAPA teaches said second pass transistor (260) comprises: a base transistor having a first current electrode for receiving said input voltage (PVDD), a control electrode coupled to said output of said error amplifier (210), and a second current electrode for providing said output voltage (Vout). 
However, AAPA fails to teach a plurality of selectable transistors each having a first current electrode for receiving said input voltage, a control electrode that selectively receiving said error voltage according to a corresponding select signal, and a second current electrode coupled to said second current electrode of said base transistor.
However, Mahmoudi teaches (Fig. 2) a plurality of selectable transistors (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4 to ‘VDDIN, output of 220 & corresponding VFBn’) each having a first current electrode (i.e. using 230n) for receiving said input voltage (VDDIN), a control electrode that selectively receiving said error voltage (output of 220) according to a corresponding select signal (using 240n), and a second current electrode coupled to said second current electrode (i.e. M2) of said base transistor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Regarding claim 21, AAPA teaches a selectable resistance (351) having a second terminal connected to said a ground voltage terminal (ground via 352).
However, AAPA fails to teach a selectable resistance having a first terminal coupled to said second current electrode of said second pass transistor, a second terminal connected to said a ground voltage terminal, and a control terminal for receiving a select signal.
However, Mahmoudi teaches (using plurality of switches 230n, 240n, 255n, connecting to corresponding pass transistors M1-M4 to ‘VDDIN, output of 220 & corresponding VFBn’) a selectable resistance (i.e. using corresponding 255n’s connection with corresponding voltage divider) having a first terminal coupled to said second current electrode of said second pass transistor (M2), a second terminal connected to said a ground voltage terminal (ground), and a control terminal for receiving a select signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
7. 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Mahmoudi (US Pub 2017/0052552) and in further view of Iacob et al. (“Iacob”, US Pat 2011/0248688).
Regarding claim 25, AAPA fail to teach coupling a programmable resistor between said second current electrode of said second pass transistor and a ground voltage terminal; and setting an equivalent resistance of said programmable resistor according to an output current select signal.
However, Mahmoudi teaches coupling a controlled (para 64 talks about the controller being programmable) resistor (i.e.235-2 resistors connected between M2 and ground, where ‘Ravg2, 255-2’ can be used for programmed selection, where 255-2 is controlled by 270 which can be programmable; para 64) between said second current electrode of said second pass transistor (i.e. M2) and a ground voltage terminal (ground); and setting an equivalent resistance of said controlled resistor (i.e.235-2 resistors connected between M2 and ground, where ‘Ravg2, 255-2’ can be used for programmed selection, where 255-2 is controlled by 270 which can be programmable; para 64) according to an output current select signal (load current transient; para 40-41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA’s regulator to include mode selection network to control the corresponding pass transistors and output corresponding regulated output voltage, as disclosed by Mahmoudi, as doing so would have improved providing reduced difference voltage between reference and feedback voltage, as taught by Mahmoudi (abstract).
Furthermore, Iacob teaches (Fig. 2) old established use of a programmable resistor (feedback 108 shown in detail in Fig. 5, 9 and/or 13) between pass transistor (106, where Fig. 12 shows use of plural pass transistors to output regulated voltage) and a ground voltage terminal (ground); and setting an equivalent resistance (para 27, 54, 56, 60, 61, 64, 65, 72 and claim 16) of said programmable resistor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA and Mahmoudi’s regulator to include technique of programmable resistors, as disclosed by Iacob, as doing so would have provided an improved recovery of the programmed settings on power-up of the regulator, as taught by Iacob (para 20-22 and abstract).
Allowable Subject Matter
8. 	Claims 6, 10-15, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, AAPA teaches said lowpass filter (230) comprises: a resistor (231) having a first terminal for receiving said error voltage (210’s output), and a second terminal coupled to said control electrode of said first pass transistor (240) and said control electrode of said second pass transistor (260); and a capacitor (232) having a first terminal (coupled to gate of 240, 260 and 231’s other end), and a second terminal coupled to ground (ground). 
However, AAPA fails to teach said mode selection network comprises: a first switch coupled between said first and second terminals of said resistor; and a second switch having a first terminal coupled to said second terminal of said resistor, and a second terminal coupled to said first terminal of said capacitor, wherein in a fast charging mode, the adaptable LDO regulator opens said first switch and closes said second switch.
Regarding claim 10, a search of prior art(s) failed to teach “said first resistor comprises: a first fixed resistor having a first terminal forming said input of said voltage divider, and a second terminal; a first branch having a first switch coupled between said second terminal of said first fixed resistor and said feedback terminal; a second branch having a second fixed resistor with a first terminal coupled to said second terminal of said first fixed resistor, and a second terminal, and a second switch coupled between said second terminal of said second fixed resistor and said feedback terminal; and a third branch having a third fixed resistor with a first terminal coupled to said second terminal of said second fixed resistor, and a second terminal, and a third switch coupled between said second terminal of said third fixed resistor and said feedback terminal”.
Claims 11-14 are depending from claim 10. 
Regarding claim 15, a search of prior art(s) failed to teach “a reference voltage tracking circuit coupled to said error amplifier that in a tracking mode sets said reference voltage dynamically according to a sum of a P-channel transistor threshold plus an N-channel transistor threshold, and in a normal operation mode sets said reference voltage statically to a predetermined voltage”.
Regarding claim 28, a search of prior art(s) failed to teach “in a tracking mode: setting said reference voltage dynamically according to a sum of a P-channel transistor threshold plus an N-channel transistor threshold; and in a normal operation mode: setting said reference voltage statically to a predetermined voltage”.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Enjalbert et al. (US Pub 2016/0098050) Regarding claims 1, 22, teaches (Fig. 2-3; Para 14-38) an adaptable low dropout (LDO) regulator comprising: an error amplifier (207) providing an error voltage (207 output being 214)according to a difference between a feedback voltage (feedback on line 213) and a reference voltage (Vref on 208); first (210) and second (any one of 218, 220, 221) pass transistors each having a first current electrode (i.e. drain of all taught pass transistors) for receiving an input voltage (Vdd), a control electrode (gate of each pass transistor) for receiving said error voltage (214), and a second current electrode (i.e. source of all pass transistors), said second current electrode (i.e source) of said second pass transistor (210, 218, 220, 221) providing an output voltage (206, 201 both terminals used to output voltages internally (i.e. using 206) or to load 203 (using 201)); a voltage divider (211, 212) generating said feedback voltage (on 213) in response to a voltage on an input (Vdd) thereof; and a mode selection network (205, 203, 223, 225) that: in a closed loop mode (when 210’s source couples anyone of the ‘218, 220 and/or 221’s sources’, thru combined operation of ‘203, 205, 223, 225’, to meet 203’s load requirements; and while having two or more pass transistor’s sources being coupled with the voltage divider ‘211, 212’; Para 15-19), couples (i.e. when 210 having to couple with any other taught pass transistor’s source, and combined with voltage divider) said second current electrodes (source) of said first and second pass transistors together and to said input of said voltage divider (350); and in an open loop mode (when only 210 is being controlled, and using ‘203, 205, 223 and 225’ other pass transistors sources are operatively disconnected with 210’s source; Para 15-19), couples (210’s source is directly connected with voltage divider, only and not any other pass transistors) said second current electrode of said first pass transistor (i.e. 210’s source) to said input of said voltage divider (211,212) and decouples (Para 15-19) said second current electrodes of said first (210’s source) and second pass (218, 220, 221) transistors.
-	Examiner suggest the Applicant to investigate other prior arts in 892 form, which teaches same/similar as Applicant claimed invention.
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        4/25/2022

	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839